NO. 07-10-00246-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                 NOVEMBER 15, 2011


                         DONALD RAY MASON, APPELLANT

                                           v.

                          THE STATE OF TEXAS, APPELLEE


              FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                NO. 60,442-D; HONORABLE DON R. EMERSON, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Appellant, Donald Ray Mason, was convicted of continuous sexual abuse of a

child under 14 years of age.1 Appellant was sentenced to a term of confinement in the

Institutional Division of the Texas Department of Criminal Justice (ID-TDCJ) for 65

years. Appellant has perfected his appeal, in which he contends that the trial court

committed reversible error in allowing the forensic examiner to testify about the details

of the assaults.    Appellant also appeals the judgment assessing court appointed

attorney’s fees against him. We affirm the judgment as modified.

      1
          See TEX. PENAL CODE ANN. § 21.02(b) (West 2011).
                           Factual and Procedural Background


       Appellant does not contest the sufficiency of the evidence regarding the sexual

assaults: therefore, only so much of the facts will be recited as are necessary for this

opinion. The events that are the basis of the prosecution occurred in the home the

complaining witness, K.O., shared with her aunt. Appellant is a former boyfriend of the

aunt and, during the period in question, was living in the home of the aunt as a guest.


       K.O. had a history of some emotional difficulties that led to her being placed in a

self-contained classroom in Sam Houston Middle School. K.O.’s teacher, Susanne Mills

testified that prior to the events of September 17, 2009, the day of the note to Mills, K.O.

had become increasingly withdrawn and, on that day, was very tearful. While Mills was

visiting with K.O. attempting to find out what problems K.O. was having, K.O. handed

Mills a note in K.O.’s handwriting that said, “Uncle Don made me have sex with him

quite a few times. I hope I died [sic] a long and painful death. Everybody hates me.”2

Mills did not discuss the note further; rather, she contacted the police liaison officer for

the school. After the police were called, K.O. was taken to the Bridge3 where Shelly

Bohannon conducted a detailed forensic interview of K.O. Subsequently, K.O. was

examined by Ginny Young, R.N., who is a Sexual Assault Nurse Examiner and

conducted a SANE exam of K.O.




       2
           “Uncle Don” was the name by which K.O. knew appellant.
       3
         The “Bridge” is located at the Children’s Advocacy Center where forensic
interviews and SANE, sexual assault nurse examiner, exams are conducted.

                                             2
       Prior to trial, the State filed two notices pursuant to article 38.072 section

2(b)(1)(c) of the Texas Code of Criminal Procedure advising appellant of intent to use

the outcry statements made by K.O. to Susanne Mills and Shelly Bohannon.4 At trial,

the testimony of Mills occurred first, and she was allowed to testify about receiving the

note from K.O. on September 17, 2009. Following Mills’s testimony, Young testified

about her SANE examination of K.O., which included a medical history examination,

during which K.O. detailed the events of the numerous sexual assaults committed by

appellant.   K.O. also testified at length about the specifics of the sexual assaults

committed by appellant. It was after this evidence had been received that Bohannon

testified about her forensic interview with K.O. and the specifics of the sexual assaults

provided in that interview. Appellant objected to the testimony of Bohannon on the

grounds that Bohannon was not the first person 18 years or older to whom K.O. had

made an outcry. The trial court overruled appellant’s objection.


       The jury convicted appellant of the offense charged and assessed his

punishment at 65 years confinement in the ID-TDCJ. This appeal followed.


                                     Outcry Evidence


       Although appellant couches his issue in terms of the question “Was the forensic

examiner the first adult person to whom the complainant made a statement about the

alleged offense?,” the issue is whether the trial court erred in overruling the objection to

the admission of the forensic examiner’s testimony regarding her interview of K.O.



       4
          Further reference to the Texas Code of Criminal Procedure will be by reference
to “article,” “art.,” or “Article.”
                                             3
Standard of review


      We review a trial court’s decision to admit evidence under an abuse of discretion

standard. See Billodeau v. State, 277 S.W.3d 34, 39 (Tex.Crim.App. 2009). A trial

court abuses its discretion when its ruling is outside the zone of reasonable

disagreement. See Weatherred v. State, 15 S.W.3d 540, 542 (Tex.Crim.App. 2000).


Analysis


      Appellant’s complaint centers upon the fact that Bohannon was not the “first

person” to whom K.O. made an outcry. Under appellant’s analysis, the showing of the

note to Mills qualifies Mills as the outcry witness. See Article 38.072 § 2(b)(1)(c) (West

2011). To appellant, it is simply a matter of looking to the first person to whom K.O.

made any statement in order to determine who will be considered the outcry witness.


      However, such an approach ignores case law that says a proper outcry witness

is the first person 18 years of age or older to whom the complainant makes a statement

about the offense, and the statement must be more than a general allusion to the fact

that sexual abuse is going on.        See Smith v. State, 131 S.W.3d 928, 930-31

(Tex.App.—Eastland 2004, pet. ref’d). In fact, the proper outcry witness receives a

statement from the complainant that describes the offense in some discernible manner.

Id. at 931 (citing Garcia v. State, 792 S.W.2d 88, 92 (Tex.Crim.App. 1990)). Under the

weight of the authority in Texas regarding outcry witnesses, we cannot say that the trial

court’s decision was outside the zone of reasonable disagreement. See Weatherred,
15 S.W.3d at 542. Accordingly, the trial court could not have abused its discretion in

allowing the testimony of Bohannon. See Billodeau, 277 S.W.3d at 39.
                                            4
         We note that even if we assume, arguendo, Bohannon’s testimony was not

proper outcry testimony, the admission of that evidence would have been harmless.

The record reflects that the SANE nurse gave the same testimony when she testified

about the medical history she had taken from K.O. Likewise, K.O. testified to the same

facts.    With this evidence reflected in the record two other times, we have a fair

assurance that the assumed error did not influence the jury, or had but a slight effect.

See TEX. R. APP. P. 44.2(b); Taylor v. State, 268 S.W.3d 571, 592 (Tex.Crim.App.

2008).


         We have found that the trial court’s decision to admit the testimony of Bohannon

was not an abuse of discretion, and, if it were error, that the error is harmless.

Accordingly, appellant’s first issue is overruled.


                                      Attorney’s Fees


         Appellant’s second issue contends that the evidence to support the order for

appellant to pay his court-appointed attorney’s fees was insufficient and, therefore, the

judgment is in error. The State has conceded this point in its brief. Accordingly, we

order the judgment of the trial court to be reformed to delete the $3,000 in attorney’s

fees ordered to be paid as cost of court. This order for reformation of the judgment

extends to the trial court’s order to withdraw funds from appellant’s inmate account.

The sum of $3,000 shall be deleted from that order and an amended order entered.




                                              5
                                      Conclusion


      Having overruled appellant’s issue, we affirm the judgment of the trial court as

reformed.




                                                      Mackey K. Hancock
                                                           Justice



Do not publish.




                                           6